Filed 4/3/15 P.v. Barnett CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C076483

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM040827)

         v.

DANIEL JAY BARNETT,

                   Defendant and Appellant.



         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         On March 15, 2014, Oroville police officers responded to the report of a robbery
at a children’s clothing store. The store clerk told police that a man took merchandise
and left without paying. The clerk ran after the man, who brandished a knife in response.
The clerk backed away and the man rode off on a bicycle.


                                                             1
        The police thought the clerk’s description of the thief could be defendant, who was
living at a local transient camp. Police went to the camp where they found defendant.
Inside defendant’s tent, the police found the stolen merchandise. Defendant also had a
knife in his pocket and a bicycle outside his tent, both matched the knife and bicycle
described by the store clerk. The police took the clerk to the camp area where she
identified defendant as the man who stole the merchandise.
        The People subsequently charged defendant with second degree robbery (Pen.
Code, § 211)1 and second degree burglary (§ 459) while armed with a knife (§ 12022,
subd. (b)(1)). The People also alleged that defendant was previously convicted of a strike
offense. (§§ 667, subd. (d) & 1170.12.)
        Defendant pleaded no contest to second degree burglary and admitted he was
armed with a knife. In exchange for his plea the remaining charge was dismissed with a
Harvey2 waiver, and the strike allegation was stricken pursuant to section 1385. The trial
court denied defendant’s request for probation and sentenced him to four years in state
prison. The court also ordered defendant to pay various fines and fees and awarded him
93 days of custody credit.
        Defendant appeals without a certificate of probable cause.
                                    WENDE REVIEW
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, requested the court to
review the record and determine whether there are any arguable issues on appeal.
Defendant was advised by counsel of the right to file a supplemental brief within 30 days




1 Undesignated statutory references are to the Penal Code in effect at the time of the
charged offenses.
2   People v. Harvey (1979) 25 Cal.3d 754.

                                              2
of the date of filing of the opening brief. More than 30 days have elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                       MURRAY               , J.



We concur:



      BLEASE                , Acting P. J.



      HULL                  , J.




                                             3